PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
WHITLOCK ET AL.      
Application No. 16/824,171
Filed: 19 Mar 2020
For: TURBINE ENGINE WITH CENTRIFUGAL COMPRESSOR HAVING IMPELLER BACKPLATE OFFTAKE


:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed 
July 14, 2022, to revive the above-identified application.

The petition is DISMISSED. 

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

This application became abandoned for failure to timely to submit corrected formal drawings on or before May 23, 2022, as required by the Notice of Allowance and Fee(s) Due and the Notice of Allowability, mailed February 22, 2022. Accordingly, the date of abandonment of this application is May 24, 2022.  An abandonment notice was mailed June 09, 2022.  

A grantable petition under 37 CFR 1.137 must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Commissioner may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The instant petition lacks items (1) above.

With regards to item (1), the Replacement Drawings filed July 14, 2022 are not acceptable.  The reference numbers “30” and “34” in Figure 3 should be switched (to agree with Figure 2 and 4, which have “30” and “34” labeled correctly. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314
	
By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Tamie Jarrett at (571) 270-1309.  

 
/Irvin Dingle/
Irvin Dingle 
Lead Paralegal Specialist, OPET




    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)